NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  KIMBERLY ANN ALVAREZ, Petitioner.

                         No. 1 CA-CR 15-0363 PRPC
                              FILED 5-18-2017


     Petition for Review from the Superior Court in Mohave County
                           No. CR-2012-00605
                  The Honorable Rick A. Williams, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Mohave County Attorney’s Office, Kingman
By Matthew J. Smith
Counsel for Respondent

Kimberly Ann Alvarez, Goodyear
Petitioner



                       MEMORANDUM DECISION

Judge Donn Kessler delivered the decision of the Court, in which Judge
Peter B. Swann and Judge Kent E. Cattani joined.
                           STATE v. ALVAREZ
                           Decision of the Court

K E S S L E R, Judge:

¶1            Petitioner Kimberly Ann Alvarez petitions this court for
review from the dismissal of her petition for post-conviction relief. Alvarez
pled guilty to possession of dangerous drugs for sale and the superior court
sentenced her to a mitigated term of seven years’ imprisonment. Alvarez
argues her trial counsel was ineffective when she failed to interview
Alvarez’s codefendant. Alvarez argues that had counsel interviewed her
codefendant, she would have learned exculpatory information that might
have caused the court to impose a shorter sentence. The minimum sentence
available pursuant to the plea agreement was five years’ imprisonment.1

¶2            We deny relief. The superior court that dismissed Alvarez’s
petition for post-conviction relief was the same court that sentenced her.
The court held the information in the codefendant’s affidavit would have
had no effect on the court’s decision to impose a seven-year sentence even
if known by the court prior to sentencing. To state a colorable claim of
ineffective assistance of counsel, a defendant must show not only that
counsel’s performance fell below objectively reasonable standards, but that
the deficient performance prejudiced the defendant. Strickland v.
Washington, 466 U.S. 668, 687-88 (1984). Because the superior court would
have imposed the same sentence even in light of the additional information,
Alvarez has failed to establish counsel’s failure to interview the
codefendant caused her any prejudice.

¶3           We grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




1      Alvarez does not seek to withdraw from her plea but seeks only to
be resentenced.


                                        2